Citation Nr: 1621482	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-24 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, other than pulmonary tuberculosis, including chronic obstructive pulmonary disease (COPD) and bronchial asthma.

2.  Entitlement to a rating higher than 10 percent for a lumbar spine disability, including lumbar spine arthritis with spondylolisthesis and sacroiliac weakness.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from May 1943 to November 1945.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In April 2015, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

In a May 2015 decision, the Board reopened the Veteran's previously denied claim for service connection for a respiratory disorder, and remanded the reopened claim, and his increased rating claim, to the Agency of Original Jurisdiction (AOJ) for further development.

The Board notes that a June 2013 rating decision denied entitlement to TDIU.  Nevertheless, entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement service connection for bronchial asthma and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  COPD was not incurred during active service and is not proximately due to or aggravated by service-connected pulmonary tuberculosis

2.  Throughout the appeal period, the orthopedic manifestations of the Veteran's lumbar spine disability have consisted of forward flexion limited to 70 to 80 degrees, with extension and lateral rotation and flexion limited to 10 to 25 degrees and flare-ups of constant pain, that produced even greater functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Resolving doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for the Veteran's lumbar spine disability, were met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5010-5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In March and November 2012 and June and July 2015 letters, the AOJ notified the Veteran of information and evidence necessary to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); 
see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has obtained all available records, including service treatment records, and VA and non-VA medical records. 

The Veteran underwent VA examinations in April and June 2012 and the examination reports are of record.

There was substantial compliance with the Board's May 2015 remand that directed the AOJ to schedule the Veteran for VA examinations and obtain VA treatment records since March 2012 and records from the Henry Ford Health System (HFHS).  The Veteran underwent VA examinations in January 2016 and VA medical records, dated to July 2015, and HFHS records, dated to May 2015, were obtained.

The April and June 2012 and January 2016 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The January 2016 VA respiratory disorders opinion cured the deficiencies in the earlier opinions; hence, the Board insured that its remand instructions were complied with.  The January 2016 opinion makes up for any deficiencies in the June 2012 VA examination report.

There is no indication that the Veteran's claimed lumbar spine disability has worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (stating that the mere passage of time not a basis for requiring of new examination).


II. Service Connection

Contentions

The Veteran contends that he has COPD that started in service when he slept in cold, damp foxholes.  See Board hearing transcript at pages 10 and 15.  Alternatively, he asserts that it is due to his service-connected pulmonary tuberculosis with pleurisy.  Id. at 14

Legal Criteria

A veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

To establish service connection, evidence must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain specified chronic diseases, but not COPD, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury; or for the degree of aggravation of a non-service connected disability, by a service connected disability. 38 C.F.R. § 3.310(a), (b).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Facts

A current diagnosis of COPD is established by the medical evidence of record, in June 2012 and January 2016 VA examination reports (6/5/12 VBMS, VA Examination, p. 1; 1/12/16 VBMS, C&P Exam, p. 1)  

Service connection requires evidence of a current disability related to active service. 38 C.F.R. § 3.303.

Service treatment records do not discuss treatment for COPD.  When examined prior to discharge in November 1945, the Veteran's lungs were described as normal.

A January 1948 rating decision granted service connection for pleurisy with effusion.

The Veteran was hospitalized in October 1948 for treatment of painless swelling in his left anterior chest diagnosed as a tuberculosis abscess (1/29/13 VBMS, Medical Treatment Record-Government Facility, p.1; 2/9/50 VBMS, Medical Treatment Record-Government Facility, p. 5; 4/4/49 VBMS, Medical Treatment Record-Government Facility, p. 1).  His history of pleurisy in 1947 was noted and that he was never treated or suspected of having tuberculosis.  Diagnoses were tuberculosis pulmonary, minimal, quiescent, negative, and a tuberculoma of the anterior left chest wall that was removed.

A September 1950 VA examination report indicates the Veteran had chronic, minimal pulmonary tuberculosis, tuberculosis pleurisy, and tuberculosis of the chest wall treated with surgical excision, all arrested (9/20/50 VBMS, VA Examination, p. 12).

A September 1950 rating decision recharacterized the Veteran's disability as tuberculosis, pulmonary, chronic, minimal, arrested, with tuberculosis pleurisy, arrested, and tuberculous abscess treated by surgical excision, arrested.

VA hospitalized the Veteran for treatment of bronchial asthma in May 1960; COPD was not noted (5/9/60 VBMS, Medical Treatment Record-Government Facility, p. 2).  The record shows a history of pleurisy in October 1948 followed by emphysema in approximately March 1949 that was secondary to tuberculosis.

A 1975 VA examination report diagnosed the Veteran with bilateral pulmonary tuberculosis that was inactive (11/3/75 VBMS, VA Examination, p. 6).  COPD was not noted.

The first mention of COPD was in April 2000 when a VA examiner found that the Veteran's current symptoms of a chronic breathing problem were related to his COPD (4/14/00 VBMS, VA Examination, p. 3).  The examiner stated that the Veteran's old, arrested tuberculosis scarring did not contribute to the present symptoms of COPD.

A July 2006 VA examiner noted the Veteran's history of smoking one pack of cigarettes a day for 30 years and that he quit 25 years ago (7/26/06 VBMS, VA Examination, 2).  The examiner, in part, diagnosed the Veteran with COPD, that was not likely related to his previous tuberculosis during active service.

In June 2012, the examiner noted that COPD was diagnosed in 2000 (6/5/12 VBMS, VA Examination, p.1).  The examiner opined that COPD was less likely than not incurred in or caused by an in-service injury, event, or illness, because it was most likely related to a history of chronic smoking.  Id. at 17.

In January 2016, a VA examiner opined that the Veteran's COPD was less likely than not incurred in or caused by, or a result of, military service or service-connected pulmonary tuberculosis.  The examiner explained that numerous epidemiologic studies indicated that tobacco smoking was overwhelmingly the most important risk factor for COPD.  In the examiner's opinion, the Veteran's COPD was more likely than not caused or otherwise related to his 30 pack year history of smoking and less likely as not or otherwise related to or aggravated by any event in service or any other related service factors, including sleeping in cold, damp fox holes in service, and his extensive medical history of treatment for tuberculosis and pleurisy during and after separation from service.

The examiner also opined that the Veteran's COPD was neither caused or aggravated by his service-connected pulmonary tuberculosis with pleurisy.  The examiner observed that the November 1975 VA examination noted inactive tuberculosis and explained that, being inactive, the Veteran's pulmonary tuberculosis with pleurisy had no impact on his COPD.

Analysis

As noted above, the first element of service connection have been established.  However, without addressing the second element, the Board finds that the third element (nexus) has not been established, and this will be discussed next.

COPD is not among the listed chronic diseases, and a continuity of symptomatology could not establish a link between that disease and service, as the first documented evidence of COPD is from 2000, more than 50 years after the Veteran's discharge.  See Walker v. Shinseki, 708 F.3d at 1331 (stating that the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).

Absent a continuity of symptoms, the Veteran would not be competent to say that COPD, first demonstrated decades after service was caused by a disease or injury in service.  See Buchanan v. Nicholson, 451 F.3d at 1331.  Lay testimony is competent if it is limited to matters that the lay person actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. "). 

The January 2016 opinion from the VA examiner is the most probative evidence of record on the question of a nexus to service.  It shows that the claims file was extensively reviewed and the Veteran's reports considered. 

In January 2016, the examiner provided a well-reasoned opinion that COPD was not caused by, or a result of, military service or service-connected pulmonary tuberculosis.  The examiner explained that numerous epidemiologic studies indicated that tobacco smoking was overwhelmingly the most important risk factor for COPD.  Thus, the examiner opined that the Veteran's COPD was more likely than not caused or otherwise related to his 30 pack year history of smoking and less likely as not or otherwise related to or aggravated by any event in service or any other related service factors, including sleeping in cold, damp fox holes in service, and his extensive medical history of treatment for tuberculosis and pleurisy during and after separation from service.

The examiner also opined that the Veteran's COPD was neither caused or aggravated by his service-connected pulmonary tuberculosis with pleurisy.  The examiner observed that the November 1975 VA examination noted inactive tuberculosis and explained that, being inactive, the Veteran's pulmonary tuberculosis with pleurisy had no impact on his COPD.

This is consistent with the record showing no pertinent COPD until more than 
50 years after the 1948 diagnosis of pulmonary tuberculosis.

Since the VA examiner's opinion was based on a review of the pertinent medical history, and was supported by sound rationale, it provides compelling evidence against the appellant's claim.  The Board emphasizes that the VA physician provided a valid medical analysis to the significant facts of this case in reaching his conclusion.  In other words, the VA examiner did not only provide data and conclusions, but also provided a clear and reasoned analysis that the court has held is where most of the probative value of a medical opinion comes is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App at 295.

The Veteran has indicated that he believes his claimed disability is related to cold and wet foxholes or to his service-connected pulmonary tuberculosis disability, but this opinion is of little probative value, because he lacks the competency or expertise needed to attribute his COPD disability to active service or the pulmonary tuberculosis as opposed to the other possible causes.  The 2016 VA physician-examiner was well qualified to assess the causes of the COPD in the Veteran and provided extensive reasons for his opinion.

There is no competent and credible lay or medical opinion or evidence to refute the January 2016 VA examiner's opinion.  The preponderance of the evidence is thus against a finding that COPD is related to active service.

In sum, a preponderance of the evidence is against the claim for service connection for COPD and the claim must be denied.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

III. Increased Rating

Contentions

The Veteran maintains that current manifestations of his service-connected lumbar spine disability are more severe than are represented by the currently assigned 
|10 percent rating.  He testified that his back disability caused pain that he rated as a 8 on a scale of 1 to 10.  See Board hearing transcript at page 5.  The Veteran was only able to take Tylenol for pain because of his other prescribed medications.  His wife assisted him with everything he did because of his limited motion, including putting on his shoes and dressing.  The Veteran was unable to walk or lift anything and his most strenuous exercise was getting up and sitting down.  Id. at 6.  He did not go on long car trips or use stairs.  Id. at 7-8.

Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). These provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Schedular Rating Criteria

The January 1948 rating decision granted service connection for the Veteran's lumbar spine disability, that was assigned a noncompensable rating under Diagnostic Code 5294.  A November 1999 rating decision granted a 10 percent evaluation for the disability.

The Veteran filed his current claim for an increased rating in December 2011.  Therefore, the relevant focus for adjudicating his claim is the period beginning December 2010, one year prior to the claim for increase.  See Hart v. Mansfield, 
21 Vet. App. at 505; cf 38 C.F.R. § 3.156(b) (2015). 

The Veteran's lumbar spine disability has been evaluated as 10 percent disabling during this period under Diagnostic Code 5010-5242 for the lumbar spine arthritis with L4-L5 spondylolisthesis under the General Rating Formula for Diseases and Injuries of the Spine.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015).

Diagnostic Code 5010 states that arthritis due to trauma, substantiated by x-ray findings is to be rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  In turn, degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Under the general rating formula for the spine, for Diagnostic Code 5242 that rates degenerative arthritis of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id. 

Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The combined range of motion above refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Facts

The April 2012 VA examiner reported diagnoses of lumbar spine degenerative arthritis and L4-L5 spondylolisthesis.  The Veteran complained of progressively worsening pain in his lower lumbar area.  He had flare-ups of low back pain at least once a week that required rest.  

Range of motion of the Veteran's lumbar spine was forward flexion to 80 degrees, with pain at 70 degrees; extension to 15 degrees with pain at 0 degrees; left and right lateral rotation to 20 degrees, with pain at 15 degrees; and left and right lateral flexion to 25 degrees with no objective evidence of pain.  There was no additional limitation in range of motion after repetitive testing.

The Veteran had functional loss or impairment of his lumbar spine, including weakened movement, excess fatigability, incoordination, pain on movement, instability of station, disturbance of locomotion, and interference with standing, sitting, or weight-bearing.  

On examination, the Veteran had general lumbar tenderness to palpation with no guarding or spasm.  There was no IVDS or muscle atrophy and muscle strength and sensory examination were normal.  The Veteran used a walker and motorized wheel chair in public, secondary to COPD and low back disability.

In his June 2012 notice of disagreement, the Veteran reported that he had spasms with pain down his leg into his buttocks and knee (6/25/12 VBMS, VA 21-4138 Statement in Support of Claim, p.1).

In December 2012, the Veteran's wife reported that he was in constant pain and that VA provided a back brace that gave little relief (12/17/12 VBMS, VA 21-4138 Statement in Support of Claim, p.1).  He had difficulty walking, and used a walker at home and scooter elsewhere.  The Veteran was unable to do things he enjoyed, including gardening, shopping and yardwork.

A September 2013 HFHS medical record indicates that the Veteran was seen for complaints of back pain (10/28/13 VBMS, Medical Treatment Record-Non Government Facility, p. 1).  His pain traveled to his legs and was worse when walking.  The Veteran reported that he was disabled because of his back disability.  

On physical examination, there was gait weakness in the Veteran's heel and the examining physician noted "yes" to left and right single leg reflex.  The examiner observed that clinical and body computer tomography (CT) findings pointed to advanced spondylosis that, based on the history of the condition, was related to a World War II service injury.  The diagnosis was spinal stenosis of the lumbar region with neurogenic claudication.  The Veteran was referred for physical therapy.

During the January 2016 VA examination, the Veteran complained of worsening back pain (1/12/16 VBMS, C&P Examination, p.1).  He was unable to walk more than a few steps, used a walker constantly with a seat at home, and used a motorized scooter/wheelchair, that he used for the last 4 or 5 years for back pain and shortness of breath.  The Veteran had constant non-radiating back pain for 10 years.  He took Tylenol perhaps once a week and denied any bowel or bladder problems.  Standing too long, moving around, and walking caused pain.  He rated his current pain as an 8 on a scale of 1 to 10.  

The Veteran had flare-ups of back pain and stated that any movement hurt.

Range of motion of the Veteran's lumbar spine was forward flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  Pain was noted on examination but did not result in functional loss.  There was pain with weight bearing and objective evidence of localized tenderness described as mild discomfort in the lower lumbar area.  There was no guarding or muscle spasm.  

Additional factors contributing to the Veteran's disability included pain and weakness.  There was no atrophy, and muscle strength and sensory examination were both normal.  There was no IVDS.  The examiner noted that the Veteran used a walker constantly and wheelchair for knee and back pain and shortness of breath.  The Veteran arrived at the examination in a motorized wheelchair/scooter.  The examiner commented that the Veteran had generalized weakness but no sacroiliac weakness at the present time.  He was able to get from a sitting posture with slight difficulty by himself and was able to carry his oxygen cylinder from the motorized scooter to the examination table.


Analysis

Given the fact that forward flexion was only possible to 70 degrees before the occurrence of flare-ups, and with consideration of additional functional factors such as pain, weakness, instability of station, disturbance of locomotion, and interference with standing, sitting, or weight-bearing, the Board finds that the impairment from the Veteran's lumbar spine disability more nearly approximated a 20 percent disability rating during the appeal period. 

The Veteran rated his constant lumbar spine pain as an 8 on a scale of 1 to 10.  The medical evidence demonstrates that he used a walker and motorized scooter, in large part, due to back pain.  The evidence shows that he was unable to take long car trips or use stairs, and required his wife's assistance with daily activities such as dressing and putting on his shoes, due to his back disability.

Therefore, resolving reasonable doubt in the Veteran's favor, a 20 percent rating for the orthopedic residuals of his lumbar spine disability, but no more, is warranted through the entire appeal period.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board finds that a rating in excess of 20 percent is not warranted because the record does not reflect forward flexion of the thoracolumbar spine 30 degrees or less.  Additionally, the January 2016 VA examiner specifically found that there was no ankylosis of the thoracolumbar spine and both VA examiners found no IVDS.  Treatment records are negative for, and the Veteran has not reported any, doctor-prescribed bedrest for the lumbar spine disability. 

Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  However, in this case, the overall weight of the evidence does not come out in favor of a separate neurologic rating.  In written statements, the Veteran reported having radiating back pain, although he denied such pain during the January 2016 VA examination.  The June 2012 VA examiner described normal sensory examination findings.  The September 2013 HFHS record indicates that "yes" was noted as to left and right single leg reflex, that might suggest some neurologic manifestations of the lumbar spine disability, although the January 2016 VA examiner reported a normal sensory examination and that there were no bowel or bladder problems.  

In sum, the Board finds that the weight of the evidence is against assigning a separate rating for any neurologic manifestations associated with the Veteran's service-connected lumbar spine disability, to include the recent normal sensory findings on the 2016 VA examination.

Extraschedular Consideration and TDIU

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected lumbar spine disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the rating criteria contemplate the impairment due to the Veteran's disabilities.  The residuals of his lumbar spine disability are manifested by symptoms such as localized and non-radiating pain and decreased range of motion.  These manifestations are contemplated in the relevant rating criteria.  Hence, referral for extraschedular consideration is not warranted. 

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran has not reported that he lost time from work due to his lumbar spine disability.  The Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-66.  In addition to the lumbar spine disability, service connection is in effect for the pulmonary tuberculosis disability, assigned a noncompensable disability rating.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service-connected disabilities.  Referral for consideration of a combined effects extraschedular rating is not warranted

Finally, in view of the holding in Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected lumbar spine disability.  Except as provided in this decision; the Board has not found that staged ratings are otherwise warranted. 

The matter of entitlement to a TDIU is discussed in the remand below.


ORDER

Entitlement to service connection for COPD is denied.

Entitlement to an increased rating to 20 percent for a lumbar spine disability is granted.



REMAND

The June 2012 VA examiner noted that asthma was diagnosed in 1960 and COPD in 2000 (6/5/12 VBMS, VA Examination, p. 1).  The examiner reported that the Veteran had 3 asthma attacks in the past year.  Id. at 5.  The examiner's opinion did not address the etiology of the Veteran's asthma.  Id. at 17.

The January 2016 VA examiner diagnosed COPD (1/12/16 VBMS, C&P Exam, p.1).  

While an assessment of asthma was not diagnosed in January 2016, the examiner must still discuss whether, at any time during the appeal period, a valid diagnosis of asthma was rendered and, if so, whether any disorder is at least as likely as not due to the military service or service-connected pulmonary tuberculosis.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).  In light of this, the Board finds that an addendum opinion is needed.

TDIU

In his July 2012 TDIU claim, the Veteran reported that he was unable to work due to his back disability (7/2/12 VBMS, VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability, p.1).  In September 2013, the HFHS physician noted that the Veteran was disabled because of his back disability (10/28 /13 VBMS, Medical Treatment Record Non-Government Facility, p. 6).

The Veteran does not currently meet the percentage requirements for a TDIU, inasmuch as there is not a single disability rated 40 percent or more; but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2015).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 
15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims file to the physician-examiner who performed the Veteran's January 2016 respiratory disorders examination for further comment on the etiology of the claimed respiratory disorder, other than pulmonary tuberculosis. 

a. The examiner should state whether, at any time since December 2011, it is at least as likely as not (50 percent or greater probability) that the appellant has bronchial asthma, due to or the result of his active military service?

b.  If not, is it at least as likely as not that the Veteran's bronchial asthma was caused by his service-connected pulmonary tuberculosis with pleurisy?

c. If not, is it at least as likely as not that the Veteran's bronchial asthma was aggravated (worsened beyond its natural progression) by his service-connected pulmonary tuberculosis with pleurisy?

d. If the VA examiner disagrees with any prior respiratory diagnosis made during the pendency of the Veteran's appeal, the examiner should reconcile this finding with evidence of any such prior diagnosis of record.

e. If, for whatever reason, this examiner is no longer available or able to provide additional comment, then obtain additional comment from another equally qualified examiner.  In either eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

f. The examiner should provide comprehensive reasons for each opinion given. 

g. If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

h. The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

2. 	If, after completion of the above, the Veteran's percentage ratings do not meet the schedular requirements for a TDIU; then refer the case to VA's Director of Compensation & Pension for a determination of entitlement to TDIU under the provisions of 38 C.F.R. § 4.16(b) .

3. If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


